TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-21-00542-CV



                                        A. M., Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee


      FROM THE 425TH JUDICIAL DISTRICT COURT OF WILLIAMSON COUNTY
     NO. 20-0002-CPS425, THE HONORABLE BETSY F. LAMBETH, JUDGE PRESIDING



                            MEMORANDUM OPINION


               A.M. appeals a final order terminating her parental rights to her son, who was six

years old at the time of trial. Following a jury trial, the district court rendered judgment finding

by clear and convincing evidence that multiple statutory grounds support terminating Mother’s

parental rights and that termination is in the best interest of the child.         See Tex. Fam.

Code § 161.001(b)(1)(D), (E), (O), (P), (b)(2).       The district court also found by clear and

convincing evidence that Mother has a mental or emotional illness that will render her unable to

meet her child’s needs until his eighteenth birthday and that termination is in her child’s best

interest. See id. § 161.003. Mother filed timely appeal.

               Mother’s court-appointed counsel has filed a motion to withdraw accompanied by

a brief concluding that any appeal is frivolous and without merit. See Anders v. California,

386 U.S. 738, 744 (1967) (stating that court-appointed counsel who believes appeal is wholly
frivolous should file motion to withdraw “accompanied by a brief referring to anything in the

record that might arguably support the appeal”); In re P.M., 520 S.W.3d 24, 27 & n.10 (Tex.

2016) (per curiam) (approving use of Anders procedure in appeals from termination of parental

rights).       Counsel’s brief meets the requirements of Anders by presenting a professional

evaluation of the record demonstrating that there are no arguable grounds for reversal to be

advanced on appeal. See 386 U.S. at 744; Taylor v. Texas Dep’t of Protective & Regulatory

Servs., 160 S.W.3d 641, 646–47 (Tex. App.—Austin 2005, pet. denied) (applying Anders

procedure in parental-rights termination case).        Counsel has certified to this Court that he

provided Mother with a copy of the Anders brief and motion to withdraw as counsel and a notice

of her right to file a pro se brief. Mother filed a pro se response. 1

                   Upon receipt of an Anders brief, we must conduct a full examination of the

proceedings to determine whether the appeal is wholly frivolous. Penson v. Ohio, 488 U.S. 75,

80 (1988). After reviewing the record, counsel’s brief, and Mother’s response, we find nothing

that would arguably support a meritorious appeal. We thus agree with counsel that this appeal is

frivolous and without merit.

                   We nevertheless deny counsel’s motion to withdraw. In P.M., the Supreme Court

of Texas explained that a parent’s right to counsel in termination suits extends to “all

proceedings in [the Supreme Court of Texas], including the filing of a petition for review.” See

520 S.W.3d at 27. Accordingly, counsel’s obligation to Mother has not yet been discharged. See

id. If Mother, after consulting with counsel, desires to file a petition for review, counsel should




         This Court sent Mother a copy of the record, but it was returned as “unclaimed.”
           1

Mother does not argue in her brief that she was denied access to the record.
                                                   2
timely file with the high court “a petition for review that satisfies the standards for an Anders

brief.” See id. at 27–28.

               For the reasons stated herein, we affirm the order terminating Mother’s parental

rights and deny counsel’s motion to withdraw.



                                            __________________________________________
                                            Edward Smith, Justice

Before Chief Justice Byrne, Justices Baker and Smith

Affirmed

Filed: April 6, 2022




                                                3